Lawyerport
        3:17-cv-03112-SEM-TSH # 207-1                                          Page 1 of 7                  EXHIBIT A               Page 1 E-FILED
                                                                                                                                            of2
                                                                                                           Wednesday, 15 January, 2020 07:10:05 PM
                                                                                                                      Clerk, U.S. District Court, ILCD


                                                                                   Client: 19344-042447                                 WELCOME, JOSEPH

                                                                                                                People          Enter search terms - Exact match


        COURT DOCKETS     COURT CALLS          SUITS, LIENS &         VERDICTS &         APPELUtTE CASE          COURT RULES             STATUTES
                                                JUDGMENTS            SETTLEMENTS           SUMMARIES




                    Publication; Cook County Jury Verdict Reporter Published: 1/3/2020
                    (NNN 11/1) MEDICAL MALPRACTICE-ANAL CANCER ALLEGEDLY MISDIAGNOSED AS HEMORRHOID
                    (12C)

                    Donna Bynes, ChristopherBynes vDr. Ranae Yockey, Advanced Women’s Care Center S.C., Dr. Phillip
                    Cacioppo, Phillip Cacioppo M.D. S.C. 16L-1844 Tried Sep. 26-Oct. 24, 2019
                    Verdict: $1,700,000 to Donna Bynes v all defts ($150,000 past loss of normal life; $380,000 past pain &
                    suffering; $130,000 past emotional distress; $300,000 future emotionai distress; $70,000 disfigurement;
                    $470,000 past medioai expenses; $48,000 future medical expenses; $152,000 lost earnings); $0 to
                    Christopher Bynes for loss of consortium.
                    Judge: James Michaei Varga (iL Cook-Law)
                    PItf Atty(s): Sharon L. Heath, Timothy W. Heath of Heath & Heath (Naperviiie, iL) R. Mark Maritote of R. Mark
                    Maritote P.C. (Hanover Park, iL) for both pitfs DEMAND: $3,000,000 poiicies ASKED: $14,668,990
                    Deft Atty(s): Mary Kay Scott, Christopher A. Leach of Brenner, Monroe, Scott & Anderson (Chicago, iL) for
                    Yockey, Advanced Women's Care Center S.C. (iSMIE) OFFER: none ; Marni R. Siavick, Michael F. Compton
                    of Cunningham, Meyer & Vedrine (Chicago, IL) for Cacioppo, Phillip Cacioppo M.D. S.C. (ISMIE) OFFER:
                    none
                    PItf MedI: Dr. Ramji Rajendran (Radiologist), Dr. Gary Gordon (Oncologist), Dr. Blase Polite (Oncologist), Dr.
                    Roger Hurst (Colorectal Surgeon), Dr. David T. Rubin (Gastroenterologist), Dr. Alkesh Patel (Neurologist), Dr.
                    Susan Orhan (Ob/Gyn), Dr. Harvey Wolf, Psy.D. (Psychologist) for Donna Bynes
                    PItf Expert(s): Dr. Neel Shah of Northwest Oncology P.C., 1001 Calumet Ave., Dyer, IN (219-924-8178)
                    (Oncologist); Dr.Mark W. Gordon (General Surgeon); Dr.James Balducci (Ob/Gyn) for Donna Bynes
                    Deft Expert(s): Dr.Julie Jensen (Ob/Gyn); Dr.Alexander Hantel (Oncologist) for Dr. Ranae Yockey Dr.David
                    Ondrula (Colorectal Surgeon); Dr.Andrew Aoos (General Surgeon) for Dr. Phillip Cacioppo
                    Facts:
                    Deft obgyn Dr. Yockey was providing prenatal care to pItf during her pregnancy when pItf complained of
                    persistent anal pain and bleeding on February 11, 2013. Prior to this visit, pItf had suffered a flare-up of her
                   Crohn's disease earlier in her pregnancy and underwent an emergency ileotomy at University of Chicago
                    Hospital in November 2012. Dr. Yockey diagnosed a one-inch rectal abscess and referred pItf F-34 to deft
                   general surgeon Dr. Cacioppo at Alexian Brothers Ambulatory Care Center for incision and drainage of the
                   mass. Dr. Cacioppo instead diagnosed a thrombosed 2-cm hemorrhoid and told her to return after she gave
                   birth if it had not resolved by then. PItf saw Dr. Yockey several times over the next three months and saw Dr.
                   Cacioppo twice, including at the time of her C-section delivery on April 21, Dr. Yockey prescribed a
                   hemorrhoid ointment on June 21. Dr. Cacioppo examined pItf on July 5, recommended a hemorrhoidectomy,
                   and scheduled the procedure for July 25. PItf oanoeled the surgery and decided instead to see another
                   physician at U.C. who recommended a biopsy, which was done on August 22 and revealed invasive
                   adenocarcinoma. The tumor had doubled in size and was diagnosed as Stage II or III cancer. PItf required
                   chemotherapy, radiation, and surgery, resulting in anal and perianal radiation bums, incontinence, neuropathy
                   of hands and feet, anxiety, and depression. She subsequentiy deveioped metastasis to her lung which
                   required a second surgery in November 2015 ($469,614 past medical expenses stipulated, $47,376 future
                   medical expenses, $152,000 LT 2.3 years as a nurse stipulated). PItf maintained she would not have needed
                   the chemo/radiation if her condition had been diagnosed sooner. The defense contended both doctors
                   complied with the standard of care. Dr. Yockey reasonably relied on Dr. Cacioppo to treat the anal mass. Dr.
                   Cacioppo correctly diagnosed the condition as a thrombosed hemorrhoid, pitfs issues while under defts' care
                   were related to her underlying Crohn's disease and pregnancy, and the condition depicted in August 22
                   photos was never present during prenatal and postnatal care. The defense further argued that the tumor
                   started in the rectum before growing into the anal canal, pItf had a pre-existing anal stricture due to her
                   Crohn's which prevented a digital exam of the rectum, the cancer would have been diagnosed in July if pItf
                   had not canceled the hemorrhoidectomy surgery with Dr. Cacioppo because he would have sent the tissue for
                   pathological analysis, and pitfs outcome and treatment would have been the same even if her cancer had
                   been diagnosed earlier. This case was the subject of a Chicago Daily Law Bulletin article on November 1,
                   2019.


                   © 2020 by Law Bulletin Media. Content on this site is protected by the copyright laws of the United Slates, The copyright laws
                   prohibit any copying, redistributing, or retransmitting of any copyright-protected material. The content is NOT WARRANTED as to




https://www.lawyerport.com/research                                                                                                                           1/14/2020
 Lawyerport
        3:17-cv-03112-SEM-TSH # 207-1                                                     Page 2 of 7                                                                       Page 2 of 2

                                quality, accuracy or completeness, but Is believed to be accurate at the lime of compilation. Websites for other organizations are
                                referenced on this site; however. Law Bulletin Media does not endorse or imply endorsement as to the content of these websites.
                                By using this site you agree to the Terms, Conditions and Disclaimer. Law Bulletin Media values its customers and has a Privacy
                                Policy for users of this website.




        LSWyGrport™ a division or Law Bulletin Media                                  Terms of Service   Privacy Policy   About Us   Site Map    Advertising   Contact Us    Help

        Copyright© 2020 Law Bulletin Media. Ail rights reserved




https ://www.lawyerport.coin/research                                                                                                                                       1/14/2020
 Lawyerport
        3:17-cv-03112-SEM-TSH # 207-1                                                      Page 3 of 7                                                                      Page 1 of 1




                                                                                                  Client: 19344-042447                                 WELCOME, JOSEPH

                                                                                                                               People
                                                                                                                                          0    Enter search terms • Exact match



           COURT DOCKETS                COURT CALLS              SUITS, LIENS &     VERDICTS &          APPELLATE CASE
                                                                                                                                COURT RULES             STATUTES
                                                                  JUDGMENTS        SETTLEMENTS            SUMMARIES




                                Publication: Illinois Jury Verdict Reporter Published: 1/23/2009
                                (08 N/1) MEDICAL MALPRACTICE-DELAY IN CANCER DIAGNOSIS BLAMED FOR DEATH (12C)

                                Estate of Debbie Blake, deceased v BroMenn Physicians Management Corp., d/b/a Crossroads Medical
                                Associates, BroMenn Healthcare 03L-45 Tried Nov. 10-21, 2008
                                Verdict: $704,636 v all defts ($4,636 lost income; $250,000 medical expenses; $125,000 emotional distress;
                                $125,000 pain & suffering; $200,000 loss of society)
                                Judge: G, Michael Prail (IL, McLean 11th Jud Cir)
                                PItf Atty(s): James P. Ginzkey ASKED: $1,500,000
                                Deft Atty(s): Matthew J. Maddox of Quinn, Johnston, Henderson & Pretorius (Springfield, IL) for BroMenn
                                Physicians Management Corp., Crossroads Medical Associates (ISMIE) OFFER: none ; Christopher L.
                                Nyweide of Livingston, Barger, Brandt & Schroeder (Bloomington, IL) for BroMenn Healthcare (Self-Insured)
                                PItf MedI: Dr. Paul Hakes (Family Practice), Dr. Steven Ingalsbe (Family Practice), Dr. Larry Sapetti (Family
                                Practice), Robin Coady, O.D. (Optometrist), Mel French, Psy.D. (Psychologist)
                                PItf Expert(s): Dr. Mark lannettoni of University of Iowa Hospitals & Clinics, (No Calls Wanted), Iowa City, lA
                                (Thoracic Surgeon); Dr.Finley W. Brown. Jr. (Family Practice)
                                Deft Expert(8): Dr. John Eckardt of Center for Cancer Care & Research, 12855 N. Forty Dr., Suite 200, St.
                                Louis, MO (314-628-1210) (Oncologist); Dr.Mark Femuson (Thoracic Surgeon); Dr.Gerald Suchomski (Family
                                Practice); Dr.Jonathan Osborn (Family Practice) for both defts
                                Facts:
                                Sometime in 1998 or 1999, Debbie Blake first presented to Crossroads Medical Associates, a family practice
                                clinic in El Paso, IL, complaining of shoulder pain. Over the next several years, the various doctors who saw
                                her there diagnosed a variety of conditions including a torn rotator cuff, fibromyalgia, and arthritis and
                                prescribed a variety of medications including pain relievers, anti-inflammatories, and antidepressants, none of
                               which worked. In September 2001, when her pain had become almost unbearable, she was sent for an MRI
                               which revealed a superior sulcus tumor, a non-small cell lung cancer, located at the apex of her lung and
                                pressing on her brachial plexus. The MRI also revealed that the cancer had metastasized to her brain. The
                               42-year-old woman died in December 2001, survived by one adult son ($315,817 medl., $4,636 LT). Her
                               estate claimed that the doctors who treated her were negligent in continuing to prescribe medications which
                               did not work, failing to order x-rays or other diagnostic tests, and failing to refer the patient to a specialist when
                               they could not determine what was causing her pain and successfully treat it. The defense contended that the
                               delay in diagnosis did not affect the outcome. However, the estate maintained that non-small cell cancers are
                               slow-growing and treatable; pltTs thoracic surgeon expert opined that the decedent may have had the tumor
                               for as long as 10 years and that, had it been discovered earlier, she likely could have been cured. Drs. Hakes,
                               Ingalsbe, and Sapetti were employees of the clinic who treated the patient at various times. They were
                               originally named as defts and then voluntarily dismissed by the pItf; they testified as treating witnesses for the
                               estate. The jury deliberated for approximately a day and a half.


                               ©2020 by Law Bulletin Media. Content on this site is protected by the copyright laws of the United States. The copyright laws
                               prohibit any copying, redistributing, or retransmitting of any copyright-protected material. The content is NOT WARRANTED as to
                               quality, accuracy or completeness, but is believed to be accurate at the time of compilation. Websites for other organizations are
                               referenced on this site; however, Law Bulletin Media does not endorse or imply endorsement as to the content of these websites.
                               By using this site you agree to the Terms, Conditions and Disclaimer. Law Bulietin Media values its customers and has a Privacy
                               Policy for users of this website.




       LSWyGrpOrt™ a division of Lav; Bulletin Media                                 Terms of Service   Privacy Policy   About Us   Site Map   Advertising    Contact Us     Help

       Copyright© 2020 Law Bulletin Media. All rights reserved




https://www.lawyerport.com/research                                                                                                                                         1/14/2020
 Lawyerport
        3:17-cv-03112-SEM-TSH # 207-1                                                      Page 4 of 7                                                                     Page 1 of 1




                                                                                                 Client: 19344-042447 [3                               WELCOME, JOSEPH

                                                                                                                              People          Enter search terms - Exact match



           COURT DOCKETS                COURT CALLS              SUITS, LIENS &    VERDICTS &          APPELLATE CASE
                                                                                                                               COURT RULES              STATUTES
                                                                  JUDGMENTS       SETTLEMENTS            SUMMARIES




                                Publication: Illinois Jury Verdict Reporter Published: 3/16/2002
                                (02 F/2) MEDICAL MALPR.-HOSPITAL HELD FOR DELAYED DIAGNOSIS OF LUNG CANCER (12C)

                                Robert Homey, Sharon Homey v Carle Clinic Association OOL-303 Tried Feb. 11-15, 2002
                                Verdict: $2,842,000: $1,606,000 to Robert ($1,046,000 loss of normal life; $225,000 pain & suffering;
                                $117,000 medical; $218,000 emotional distress); $1,236,000 to Sharon ($1,165,000 loss of companionship;
                                $71,000 loss of services).
                                Judge: John R. DeLalVlar (IL, Champaign 6th Jud Cir)
                                PItf Atty(s): Steven K. Jambois of Kralovec, Jambois & Schwartz (Chicago, IL) for both pitfs DEMAND:
                                $1,400,000 total ASKED: $2,400,000 - $5,500,000 total
                                Deft Atty(s): Thomas B. Borton of Livingston, Barger, Brandt & Schroeder (Champaign, IL) (Self-Insured;
                                National Ben Franklin Insurance) OFFER; $350,000
                               PItf MedI: Dr. Sohail Chaudry (Hematologist), Dr. Thomas Scaggs (Emergency Medicine), Dr. Christian
                               Wagner (Family Practice), Dr, James Egner (Oncologist), Dr. Barbara Kammer (Radiologist) for Robert
                               Homey
                               PItf Expert(s): Dr.Donald K. Wood (Oncologist) for Robert Homey
                               Deft Expert(s): Dr.Jacob Bitran (Oncologist)
                                Facts:
                                Feb. 22, 1998, pItf M-70 was seen at the Carle Foundation Hospital emergency room with complaints of
                                shortness of breath. A chest x-ray was taken at that time. The following day the x-ray was interpreted by
                                radiologist Dr. Kammer as demonstrating a suspicious mass in the left lung, requiring careful follow-up. The
                               x-ray report was relayed to the E/R department but was not followed up on until Nov. 28, 1998, when pItf
                                returned to the E/R with vertigo. At that time, it was determined there had been no follow-up on the report.
                                Defense for Carle Clinic admitted negligence for not following up on the report and that a nine month delay in
                               diagnosing the lung cancer resulted. PItf maintained that he initially had a stage lA non-small cell lung cancer
                               that had an 80% chance of survival and cure. PItf further maintained that the cancer metastasized to his brain
                               as a result of the 9 month delay. When lung cancer metastasizes to a distant organ like the brain, pItf argued,
                               the patient has Stage IV disease and close to a zero percent chance of survival. Deft maintained it was
                               speculative as to when the brain metastasis took place, and that pltTs cancer could have metastasized prior to
                               Feb. 1998 or even as a result of removal of the lung cancer in Feb. 1999. Defense contended pltTs lung
                               cancer only went from Stage lA to IB as a result of the delay. Consequently, pItf had a loss of chance of
                               survival in the range of 0-20% and this may not have had any impact on his outcome. Deft also maintained
                               pltTs other health conditions (chronic obstructive pulmonary disease, heart disease) would have a limiting
                               effect on his life expectancy. PItf was alive at trial but could not testily in person because of his illness. He did
                               testify by videotape and his wife (62) testified at trial.


                              © 2020 by Law Bulletin Media. Content on this site is protected by the copyright laws of the United States. The copyright laws
                              prohibit any oopying, redistributing, or retransmitting of any oopyright-proteoted material. The content is NOT WARRANTED as to
                              quality, accuracy or completeness, but is believed to be accurate at the time of compilation. Websites for other organizations are
                              referenced on this sSe; however. Law Bulletin Media does not endorse or imply endorsement as to the content of these websites.
                              By using this site you agree to the Terms, Conditions and Disclaimer. Law Bulletin Media values its customers and has a Privacy
                              Policy for users of this website.




       Lawy ©rport™ a division or Law Bulletin Media                                Terms of Service   Privacy Policy   About Us   Site Map    Advertising   Contact Us     Heip

       Copyright© 2020 Law Bulletin Media. All rights reserved




https://www.lawyerport.coni/research                                                                                                                                       1/14/2020
 Lawyerport
        3:17-cv-03112-SEM-TSH # 207-1                                                      Page 5 of 7                                                                       Page 1 of 1




                                                                                                  Client: -19344-042447                                 WELCOME, JOSEPH

                                                                                                                                People          Enter search terms - Exact match



            COURT DOCKETS                COURT CALLS               SUITS, LIENS &    VERDICTS &         APPELLATE CASE
                                                                                                                                 COURT RULES             STATUTES
                                                                   JUDGMENTS        SETTLEMENTS           SUMMARIES




                                 PublicaUon; Illinois Juiy Verdict Reporter Published: 3/15/2001
                                 (01 F/4) MEDICAL MALP.-PATIENT DIES OF CANCER AFTER LARGE KIDNEY OVERLOOKED (12C)

                                 Estate of Marie Dohrer, deceased v Dr. Ralph Ade, Dr. David Ade 98L-120 Tried Feb. 14-28, 2001
                                 Verdict: $935,015 v Dr. Ralph Ade ($112,015 medl.; $344,000 pain & suffering; $165,000 loss of normal life;
                                 $41,000 LT; $273,000 loss of society to decedent's children; $26,783 emotional pain & suffering); Not Guilty v
                                 Dr. David Ade.
                                 Judge: Ronald C. Taber (IL, Rock Island 14th Jd Cr)
                                 PItf Atty(s): Joel M. Goldstein, Daniel Galatzer of Joel M. Goldstein & Associates (Chicago, IL) DEMAND:
                                 $2,400,000 ASKED: $7,000,000 - $12,000,000
                                 Deft Atty(s): Jack L. Brooks of Brooks & Trinrud (Rock Island, IL) for Dr. Ralph Ade (ISMIE) OFFER: RA
                                 $500,000 ; Eugene G, Doherty of Holmstrom & Kennedy (Rockford, IL) for Dr. David Ade (ISMIE)
                                 PItf Expert(s): Dr.Patrick Sullivan (Internist); Dr.Nicholas Vooelzana (Oncologist)
                                Deft Expert(s): Lawrence Luy, 1036 W. Stephenson, Freeport, IL (815-599-7740) (Internist) for Dr. Ralph Ade
                                Dr. Lawrence Luy, 1036 W. Stephenson, Freeport, IL (815-599-7740) (Internist) for Dr. David Ade
                                 Facts:
                                 Dec. 1994, pItf F-60 experienced left flank pain and went to see her regular physician, Dr. Ralph Ade. Dr.
                                Ralph Ade was not available that day and pItf was seen by his son, Dr. David Ade, who shared office space
                                with his father in Moline, IL. Both defts are internists. Dr. David Ade ordered an intravenous pyelogram (IVP)
                                study be performed at a local hospital. The radiologist's report was received in the defts' office a few days later
                                and indicated that one kidney was slightly larger than the other and raised the possibility of further studies
                                being required. David Ade forwarded the report to his father. The patient claimed she was not notified of the
                                IVP test result. The record reflected that the patient was "called" by Ralph Ade but did not reveal what he told
                                her. The patient was diagnosed with metastatic kidney cancer in June 1997 and died in March 1998. PItf
                                claimed that both defts were negligent in failing to follow up on the results of the IVP. Ralph Ade admitted
                                liability. David Ade contended he acted appropriately as a covering physician by ordering the iVP test and
                               forwarding the results to the patient's regular physician, Ralph Ade. Pltfs counsel noted the judge allowed pItf
                               to pursue a claim for emotional pain & suffering against Ralph Ade only. PItf switched health insurers in 1996
                               and was denied coverage as a result of the IVP test result. PItf claimed to have asked Dr. Ralph Ade about
                               this and he reportedly told her he didn't know why she was excluded from coverage since she had always
                               been healthy. The judge accepted pltTs contention that her heightened emotional suffering due to her lack of
                               insurance coverage was a compensable element of damages.


                               © 2020 by Law Bulletin Media. Content on this site is protected by the copyright laws of the United States. The copyright laws
                               prohibit any copying, redistributing, or retransmitting of any copyright-protected material. The content is NOT WARRANTED as to
                               quality, accuracy or completeness, but Is believed to be accurate at the time of compilation. Websites for other organizations are
                               referenced on this site; however, Law Bulletin Media does not endorse or imply endorsement as to the content of these websites.
                               By using this site you agree to the .        Conditions and Disclaimer. Law Bulletin Media values its customers and has a Privacy
                               Policy for users of this website.




       Lawyerport™ a division ofLavy Bulletin Media                                  Terms of Service   Privacy Policy    About Us   Site Map   Advertising    Contact Us     Help

       Copyright© 2020 Law Bulletin ivledia. All rights reserved




https (//www.lawyerport.com/research                                                                                                                                        1/14/2020
 Lawyerport
        3:17-cv-03112-SEM-TSH # 207-1                                                     Page 6 of 7                                                                        Page 1 of 1




                                                                                                   Client: 19344-042447 [?]                              WELCOME, JOSEPH

                                                                                                                                People          Enter Search terms ■ Exact match



            COURT DOCKETS              COURT CALLS              SUITS, LIENS &     VERDICTS &            APPELLATE CASE
                                                                                                                                 COURT RULES             STATUTES
                                                                 JUDGMENTS        SETTLEMENTS              SUMMARIES




                                Publication: Cook County Jury Verdict Reporter Published: 12/22/2000
                                (SS 10/8) MEDICAL MALP.-CANCER-DIAGNOSIS DELAY SHORTENED LIFE EXPECTANCY (12C)

                               Robert Ward, Norma Ward v United States of America, d/b/a Hines VA Hospital 99C-6433 Tried Sep. 14-22,
                               2000
                               Verdict: $2,929,416: $2,679,416 to Robert v both defts ($890,000 loss of normal life; $795,000 P&S;
                               $785,000 emotional distress; $115,835 past and $48,000 future medl. expense; $14,581 past and $22,500
                               future wage loss; $9500 necessary help); $250,000 to Norma v both defts (loss of consortium).
                               Judge: James F. Holderman (USDC IL NE)
                               PItf Atty(s): Mark L. LeFevour, Martin C. Kelley of Kelley, Kelley & Kelley (Schaumburg) for both pitfs
                               DEMAND: $4,000,000 total
                               Deft Atty(8): Eileen M. Marutzky, James P. Fieweger of U.S. Attorney's Office (Chicago) (Self-Insured)
                               OFFER: none
                               PItf Expert(s): Dr.Keith Millikan (General Surgeon); Dr.Robert J. Havev (Internist) for Robert Ward
                               Deft Expert(s): Dr. Joseph P. Muldoon, 1000 Central #800, Evanston, IL (847-570-2565) (General Surgeon)
                               Facts:
                               PItfs charge, in this Federal Tort Claims Act case, that doctors at Hines VA Hospital negligently failed to
                              diagnose/treat 72-year old Robert Ward's colon cancer for roughly 3 months after he presented on July 2,
                               1998 with rectal bleeding. Deft's personnel identified a large polyp, but Initially concluded that it was non-
                              cancerous before a subsequent colonoscopy and biopsy proved otherwise. On Nov. 3, 1998 Robert
                              underwent a sigmoid colon resection, but the cancer had spread to his liver (Stage IV). Pitfs allege that had
                              the cancer been diagnosed in July, Robert's cancer would not have metastasized, cutting his life expectancy
                              and necessitating debilitating chemotherapy. Norma (72) cites loss of consortium. Defense maintained that
                              when Robert presented for treatment, the cancer had already spread to his liver and lymph nodes. However,
                              Judge Holderman's opinion concluded that the cancer was confined to the polyp in July 1998 and that deft's
                              negligence had "...robbed Mr. Ward of, at minimum, a 75% chance of survival...."


                              © 2020 by Law Bulletin Media. Content on this site is protected by the copyright laws of the United States. The copyright laws
                              prohibit any copying, redistributing, or retransmitting of any copyright-protected material. The content Is NOT WARRANTED as to
                              quality, accuracy or completeness, but is believed to be accurate at the time of compilation. Websites for other organizations are
                              referenced on this site; however, Law Bulletin Media does not endorse or imply endorsement as to the content of these websites.
                              By using this site you agree to the Tc                                   Law Bulletin Media values its customers and has a
                              Policy for users of this website.




       LaWyGrpOrt™ e cliviclon or taw Bulieiiii Mtciia                              TeriTis of Service   Privacy Policy   About Us   Sile Map   Advertising                  Help

       Copyright 2020 Law Bulietin Media. All rights roservGd




https://www.lawyerport.com/research                                                                                                                                         1/14/2020
 Lawyerport
         3:17-cv-03112-SEM-TSH # 207-1                                                     Page 7 of 7                                                                      Page 1 of 1




                                                                                                Client: 19344-042447 [2]                                WELCOME, JOSEPH

                                                                                                                             People           Enter search terms ■ Exact match



           COURT DOCKETS               COURT CALLS               SUITS, LIENS &    VERDICTS &          APPELLATE CASE
                                                                                                                               COURT RULES               STATUTES
                                                                 JUDGMENTS        SETTLEMENTS            SUMMARIES




                                Publication: Cook County Jury Verdict Reporter Published: 10/2/1998
                                (PP 62/7) MEDICAL MALPRACTICE-UNDETECTED PROSTATE CANCER SPREADS TO BONES (12C)

                                Robert Bernstein V Dr. NoelBrowdy, M.D. 94L-6274 Tried Jul. 9-21,1998
                               Verdict: $591,784 ($87,500 loss of normal life; $50,000 disfigurement; $260,000 pain & suffering; $75,000
                               emotional distress; $119,284 medl.; $0 LT)
                               Judge: Frank Orlando (IL Cook-Law)
                               PItf Atty(s): Robert A. Holstein, Thomas A, Zimmerman, Jr. of Stackler & Holstein (Chicago) DEMAND:
                               $900,000 ASKED: $3,500,000
                               Deft Atty(s): Lenard C. Sv^anson, Jody L Pabst of Swanson, Martin & Bell (Chicago) (ISMIS) OFFER:
                               $200,000
                               PItf Medl: Dr. David Hakimian (Oncologist), Dr. Ramiro Prudencio (Urologist), Dr. Robert M. Patek
                               (Orthopedist)
                               PItf Expert(s): Dr.Robert M. Kahn (Family Practice); Dr. Timothy Kuzel of Northwestern Memorial Hospital,
                               233 E. Erie, Chicago (312-908-4407) (Oncologist)
                               Deft Expert(s): Dr.Richard C. Stalzer (Internist); Dr. Steven Woolf of Medical College of Virginia, Virginia
                               Commonwealth University, P.O. Box 510, Richmond, VA (703-391-2020) (Family Practice); Dr. Robert
                               DeCresce of Rush-Presb.-St. Luke's Hospital, 1653 W. Congress Pkwy., Chicago, IL (312-942-5254)
                               (Pathologist)
                               Facts;
                               Deft internist performed digital rectal examination and diagnosed that patient's prostate was enlarged due to
                               benign prostatic hypertrophy in Oct. 1991. Prostate specific antigen tests performed in July 1992 and Oct.
                               1992 revealed elevated PSA levels (4.3-4.9 compared to normal range of 0.0-3.9), but deft failed to perform
                               another PSA test despite seeing patent in April 1993. In Oct. 1993, deft detected asymmetric enlargement of
                               prostate during rectal exam, and referred pItf to a urologist. Shorty thereafter, a biopsy showed prostate
                               cancer which had spread to scapula. PItf contended that deft breached the standard of care by failing to
                               perform or order rectal ultrasound and/or prostate biopsy in light of the elevated PSA levels, failing to inform
                               pItf that tie elevated PSA levels could represent possible cancer of the prostate, if cancer had been detected
                               and treated while still confined to prostate it would have given him an 80% chance of survival, and deft's
                               negligence allowed cancer to spread to bones, which is incurable. PItf M-66 undenwent surgical castration and
                               hormone therapy, and has 2-3 years life expectancy ($19,284 medl., $70,000 LT as manufacturer's
                               representatve, now retred). Deft maintained his "watchful waitng" was reasonable, pltfs PSA levels were in a
                               gray area that did not immediately require follow-up testing, elevated levels could have been due to patient's
                               age or benign prostatic hypertrophy, and outcome would be the same even if cancer had been diagnosed
                               sooner. Defense further argued that pItf had already outlived his life expectancy and would likely die of other
                               natural causes, not cancer.


                              © 2020 by Law Bulletin Media. Content on this site is protected by the copyright laws of the United States. The copyright laws
                              prohibit any copying, redistributing, or retransmitting of any copyright-protected material. The content is NOT WARRANTED as to
                              quality, accuracy or completeness, but is believed to be accurate at the time of compilation. Websites for other organizations are
                              referenced on this site; however. Law Bulletin Media does not endorse or imply endorsement as to the content of these websites.
                              By using this site you agree to the Terms, Conditions and Disclaimer. Law Bulletin Media values its customers and has a Privacy
                              Policy for users of this website.




       Lawyerport^'-’ a division of Law Bulletin Media                              Terms of Service   Privacy Policy   About Us   Site Map     Advertising   Contact Us     Heip

       Copyright© 2020 Law Bulletin Media, All rights reserved




https://www.lawyerport.com/research                                                                                                                                         1/14/2020
